SHIVERS, Chief Judge.
Bass is an inmate in Florida State Prison. He filed a ‘petition for administrative determination’ challenging Department of Correction rules which restrict a prisoner’s access to legal materials when the prisoner is in disciplinary confinement. Bass’ petition and the Director of Administrative Hearing’s order denying it are identical to the petition and order in Ramadanovic v. Department of Corrections, 575 So.2d 1333 (Fla. 1st DCA 1991). As in Ramadanovic, therefore, we reverse and remand with directions to enter an order stating with specificity grounds warranting dismissal or conduct a hearing.
REVERSED AND REMANDED.
BOOTH and ALLEN, JJ., concur.